Citation Nr: 1738103	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  16-57 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than July 23, 2013, for the grant of a 60 percent disability rating for bilateral defective hearing.


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1958 to January 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which increased the Veteran's bilateral defective hearing disability rating from 0 percent to 60 percent, effective July 23, 2013.   
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Board regrets the additional delay, but finds that further development is necessary, and the Veteran's claim must be remanded.

The Veteran applied for entitlement to service connection for bilateral defective hearing on October 30, 1972.  The RO issued a rating decision in April 1975 and granted the Veteran service connection for bilateral defective hearing with a non-compensable disability rating effective October 30, 1972. 

Over 40 years later, the Veteran filed a claim for entitlement to service connection for tinnitus on July 23, 2013.  Less than a year later, the Veteran obtained a VA examination for both bilateral hearing loss and tinnitus.  See May 2014 VA examination.  As stated above, the subsequent May 2014 rating decision granted an increased rating for bilateral defective hearing of 60 percent effective July 23, 2013.  The rater stated that the Veteran "did not formally make a claim for [bilateral hearing loss]; however, it was found during [his] audio examination.  [VA granted] an effective date of July 23, 2013, which is the date [VA] received [the Veteran's] claim for benefits."  See May 2014 RO rating decision.  

In response, the Veteran asserts that he has been receiving treatment from the Marion VA Medical Center (VAMC) since 1996.  He reasons that "in order for hearing aids to have been prescribe [sic] to me, my hearing loss must have gotten worse.  In that case, my disability rating should have increased when my hearing because worse."  See February 2015 Notice of Disagreement.  As such, he argues that "with the rating given effective July 23, 2013, an increase should have been given for an earlier effective date based on my prescription for hearing aids in 1996."  Id.   

The provisions to determine the effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Generally, the effective date for a grant of increased disability compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  The exception to this rule is that the effective date will be the earliest date as of which it is factually ascertainable based on all evidence of record that an increase in disability had occurred if a complete claim or intent to file a claim is received within 1 year from such date, otherwise, date of receipt of claim.  
38 C.F.R. § 3.400(o)(2).

The Board notes that on March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 38 C.F.R. § 3.151; see also 79 Fed. Reg. 57660, 57696 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.  Accordingly, 38 C.F.R. § 3.157, which deals with whether medical records can be construed as informal claims and was in effect prior to March 24, 2015, is applicable in this case.   

According to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  The date on the VA outpatient or hospital examination will be accepted as the date of claim.  38 C.F.R. § 3.157(b).  When the evidence is from a private physician, the date of receipt of such evidence will be accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157(b)(2).

As stated above, the Veteran has been service-connected for bilateral defective hearing since April 1975 and he has received treatment from VA medical facilities for this disability.  Specifically, he contends that VA issued him hearing aids as early as 1996.  See February 2015 Notice of Disagreement.  The file contains VA treatment records dating back to August 2004.  In November 2006, the Veteran had an audiology consult at Marion VAMC and the examiner ordered hearing aids for the Veteran.  At the examination, the examiner conducted a hearing evaluation and transcribed a note to "see enclosed 513 for results."  See November 2006 VA treatment record.  The results are not in the electronic claims file.  Nevertheless, the examiner stated that the right ear showed "mild to profound sensorineural hearing loss from 1500Hz-8000Hz" and that the left ear showed "mild to severe sensorineural hearing loss from 250Hz-8000Hz."  Id.  The examiner also stated that both ears had "excellent" speech discrimination.  However, the decibel levels or percent speech discrimination were not shown or found in the electronic claims file.  The Veteran was also seen for a hearing evaluation in July 2010 and March 2014; however, the results were not in the electronic claims file.  See July 2010 and March 2014 VA treatment records.        

Therefore, the evidentiary record references but does not include audio examinations from 2006, 2010, and 2014.  Further, VA has not made a formal finding as to whether VA treatment records before August 2004 exist.  As such, the Board notes that there are identified, outstanding treatment records that should be obtained.  See Sullivan v. McDonald, 815 F.3d 786, 793 (2016) (holding that 38 C.F.R. §3.159(c)(3) extends the VA's duty to assist in obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities by VA, regardless of their relevance).  On remand, the AOJ should obtain said missing records and associate them with the electronic claims file.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records, to include treatment records from Marion/Indianapolis VAMC before August 2004.  Specifically, obtain the audiology testing results from November 2006, July 2010, and March 2014.  All obtained records should be associated with the evidentiary record.  If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.  

2.  After the above development has been completed, readjudicate the claim.  If any benefit sought remains denied, provide the Veteran with a supplemental statement of the case (SSOC), and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

